DETAILED ACTION
The following Office action concerns Patent Application Number 15/692,492.  Claims 1-4 and 6-13 are pending in the application.  Claims 6-9 and 12 have been withdrawn from consideration as being drawn to non-elected inventions.
The applicant’s amendment filed February 22, 2021 has been entered.
The previous rejection of claims 3 and 13 under 35 USC 112 is withdrawn in light of the applicant’s amendment.
The previous grounds of rejection of claims 1-4, 10, 11 under 35 USC 102 and 103 over Takayama et al, Iseda et al and Kokubo et al are withdrawn in light of the applicant’s amendment. 
The previous rejection of claim 13 under 35 USC 102/103 over Abe et al is withdrawn in light of the applicant’s amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 112 that form the basis for the rejections under this section made in this Office action:
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-4, 10, 11, 13 are rejected under 35 U.S.C. § 112(b) because the limitation “wherein the conductive resin 
Claim Rejections - 35 USC §§ 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that  the invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


s 1-3 and 10 are rejected under 35 U.S.C. § 102 as being anticipated by, or, alternatively, under 35 U.S.C. § 103 as being obvious Takayama (JP 2005-276925A, included in the applicant’s IDS).
Takayama teaches a conductive adhesive composition comprising resin, curing agent and conductive filler (par. 7, 37).  The resin includes acrylic resin comprising acrylonitrile functional groups (par. 13-15).  The content of acrylonitrile in the acrylic resin is 0.5 % to 40 % by weight (par. 16).  The acrylic resin has a molecular weight of 100,000 (par. 19).  The molecular weight of acrylonitrile is 53.  Assuming an acrylonitrile content of 1 % by weight, the corresponding functional group equivalent weight is 5300 g/eq.  The glass transition temperature of the resin is 0 to 40 ̊C (par. 17).
The conductive filler includes silver flake powder (par. 22).  The amount of conductive filler is 60-90 % by weight (par. 22).  Silver inherently has a resistivity of less than 10-4 Ω·cm at room temperature.  The silver powder has a tap density of 4.5 g/cm3 or more (par. 26).  The composition further comprises a silane coupling agent to improve adhesion (par. 40).
Takayama is silent with respect to the stretchability and restorability of the composition.  However, the composition of Takayama includes all the components and amounts thereof of the claimed composition.  Therefore, it is reasonable that a person 
In the event that the above disclosure is not sufficiently specific to anticipate the above listed claims, the examiner submits that the selection of the instantly claimed resin components, amounts thereof, and resultant properties would have been obvious to a person of ordinary skill in the art since Takayama teaches a conductive resin composition comprising each of the recited components within the claimed ranges.
Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Takayama in view of Iseda et al (US 2015/0252224).
Takayama teaches a resin composition comprising silver flake powder as described above.  Takayama does not teach the aspect ratio of the flake powder. 
However, Iseda et al teaches a conductive adhesive resin composition comprising silver flake particles having a flat shape and an aspect ratio of 5-100 (par. 27-28, 32, 42).  The metal flake provides electrical conductivity and excellent adhesiveness (par. 9).
Takayama teaches an adhesive resin composition comprising silver flake powder, but Takayama is silent regarding the aspect ratio of the flake.  Iseda et al teaches a conductive adhesive .
Claim 11 is rejected under 35 U.S.C. § 103 as being unpatentable over Takayama in view Kokubo et al (US 2002/0061401).
Takayama teaches a resin composition comprising a silane coupling agent as described above.  Takayama does not teach that the coupling agent is adsorbed to the surface of the filler particles.
However, Kokubo et al teaches a conductive paste comprising conductive metal particles in which the metal surfaces of the particles are treated with a silane coupling agent to improve adhesion of the particles to the polymeric (resin) components of the paste (par. 110-111, 122-125).  The surface treatment produces a coating of silane coupling agent on the particles (par. 111).  The resin includes acrylic resin (par. 125).  The metal includes silver (par. 84).
Takayama teaches a resin composition comprising silane coupling agent and silver powder.  Kokubo teaches a conductive .
Claim 13 is rejected under 35 U.S.C. § 102 as being anticipated by, or, alternatively, under 35 U.S.C. § 103 as being obvious Lau et al (US 5,929,141).
Lau et al teaches a conductive adhesive composition comprising epoxy resin(s), curing agent and conductive filler (abstract; col. 3, lines 44-60).  The epoxy resin is a liquid (col. 4, lines 18-23).  The resin inherently has a softening point of less than 40 ̊C, because it is a liquid at room temperature.  The resin includes carboxyl-terminated butadiene-acrylonitrile adduct of bisphenol-A (Hycar 1300x13 CTBN)(col. 6, lines 36-55).  Hycar (now called Hypro) 1300x13 CTBN contains 1.8 carboxyl groups per molecule and has a molecular weight of 3,150 (See Data Sheet for Hypro 1300x13 CTBN).  The functional group equivalent weight is 3150/1.8 = 1750 g/eq.  
The conductive filler includes silver powder (col. 9, lines 10-20).  Silver powder inherently has a resistivity of less than 10-4 Ω·cm at room temperature.  The amount of conductive filler 
Lau et al is silent with respect to the stretchability and restorability of the composition.  However, the composition of Lau et al includes all the components and amounts thereof of the claimed composition.  Therefore, it is reasonable that a person of ordinary skill in the art would expect the claimed stretchability and restorability to naturally arise in the resin composition according to Lau et al.
In the event that the above disclosure is not sufficiently specific to anticipate the above listed claims, the examiner submits that the selection of the instantly claimed resin components, amounts thereof, and resultant properties would have been obvious to a person of ordinary skill in the art since Lau et al teaches a conductive resin composition comprising each of the recited components within the claimed ranges.
Response to Arguments
The applicant argues that Takayama et al does not teach the tap density of the conductive filler.  Takayama teaches silver powder having a tap density of 4.5 g/cm3 or more (par. 26).
The applicant argues that ABE et al does not teach the claimed ratio of resin to filler.  The previous rejection of claim 13 over ABE et al has been withdrawn in light of the applicant’s amendment.  New grounds of rejection are presented above including the claimed ratio of resin to filler.
Conclusion
The applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571)-270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi, can be reached at 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        March 11, 2021